DILLARD, Judge,
concurring fully as to Division 36 and in judgment only as to Divisions 1 and 2.
I agree with the majority’s conclusion in Division 1 that the failure of the State to enter the father’s case plan into the record does not provide a basis for reversal. Nevertheless, because I do not agree that a parent’s compliance with a case plan is particularly relevant in determining whether or not a child is deprived or whether a parent’s rights should be terminated, I concur in judgment only as to this division.
I also take no issue with the majority’s ultimate conclusion that the juvenile court did not err in finding clear and convincing evidence that (1) E. G. and M. G. are currently deprived and (2) this deprivation is likely to continue. Additionally, I agree with the majority’s decision that the juvenile court could have found that present clear and convincing evidence warranted the termination of the natural father’s parental rights. However, I do not entirely agree with the majority’s underlying reasoning in reaching these conclusions and, therefore, specially concur in judgment only as to Division 2.7
Specifically, I do not agree with the majority’s assertion that the pertinent question in analyzing whether “the continued deprivation is likely to cause serious mental, emotional, physical or moral harm” is “whether the child would be harmed if returned to the parent’s care *47and control, associated environment, and state of deprivation.” As I have previously noted,
[t]he overarching question in a termination proceeding is not whether the child has a model parent, or even whether that parent is presently capable of taking his or her child back into custody, but is instead whether the natural parent-child relationship has been irretrievably damaged as a result of the parent’s unwillingness or inability to care for the child — i.e., that the continuation of the natural parent-child relationship, as it presently exists with the child in the custody of the State, is causing or is likely to cause that child serious harm. As our Supreme Court has recently and rightly emphasized, “[o]ne who is subject to the termination of parental rights cannot be equated to an individual who faces an interruption of custody” because termination “is a much more severe measure” that acts as a “remedy of last resort to address the most exceptional situation of a deprived child and that child’s continuing deprivation.” Put another way, it is one thing to remove a child from a parent’s custody for reasons of neglect, but quite another to permanently and irrevocably sever the natural parent-child relationship. And there is a reason for this crucial distinction: Terminating a parent’s rights, and thus forever foreclosing the possibility of restoring the natural parent-child relationship, is governmental extinguishment of the parent and child’s constitutional right to familial relations.8
I also disagree with the majority’s suggestion that a natural parent’s rights can be terminated merely because the father failed to satisfy certain elements of the State’s reunification plan (e.g., securing stable employment and housing), or because he was not financially or emotionally capable of parenting his child at the time of the termination hearing.9 I likewise do not approve of the majority’s reliance “on generalized notions of permanency as a basis for terminating parental rights.”10 As I have previously explained,
[w]hile I do not quibble with the general proposition that children need permanency (or, for that matter, the corollary *48that long-term foster care can have ill effects), I find it troubling that many of our prior decisions upholding the termination of parental rights appear to rely, in part, on such generalizations without specifically tying them to particularized findings of fact, even though we have repeatedly held that a juvenile court is required to make explicit findings of fact that the child at issue — rather than some hypothetical child placed in the subject child’s situation — will suffer or is likely to suffer serious harm as a result of the continued deprivation.11
Decided March 20, 2012.
Sara E. Adams, for appellant.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Penny Hannah, Assistant Attorney General, Prior, Daniel & Wiltshire, Lee R. Moss, for appellee.
Nevertheless, I do agree with the majority that the juvenile court was correct in terminating the father’s parental rights because the record evidence shows, clearly and convincingly, that the ongoing parental relationship between the father and both E. G. and M. G. is likely to cause the children serious, actual harm if permitted to continue. As the majority notes, the father “failed to visit the children at any time in the five months before the hearing even though he had transportation to do so,” and he likewise failed to financially provide for his children even when he had stable employment and was clearly capable of doing so.
As our Supreme Court has previously explained, it is one thing if a parent desires to care for his or her child but simply lacks the financial wherewithal or emotional capability to do so but quite another for a parent to wilfully disregard or abandon his or her parental duties.12 Because I believe that the case sub judice is far closer to falling into the latter category rather than the former, I agree that termination of the father’s parental rights was constitutionally and statutorily permissible.

 Because I agree with all that is said in Division 3 of the majority’s opinion, the reasoning and holding contained therein is to be treated as binding precedent of this Court and is not to be considered as merely physical precedent.


 Although the discussion that follows is as to the majority’s reasoning as employed in Division 2 (c) only, much of the analysis in Divisions 2 (a) and (b) is intertwined with the reasoning I object to in Division 2 (c), and this is why I concur in judgment only as to the entirety of Division 2.


 In the Interest of J. E., 309 Ga. App. 51, 61 (711 SE2d 5) (2011) (Dillard, J., dissenting) (footnote omitted).


 See In the Interest of M. M. S., 308 Ga. App. 614, 626 (708 SE2d 570) (2011) (Dillard, J., concurring fully and specially).


 In the Interest of J. E., 309 Ga. App. at 66 (Dillard, J., dissenting).


 Id. at 66-67 (footnote omitted).


 See Thorne v. Padgett, 259 Ga. 650, 651 (386 SE2d 155) (1989).